                   Case 5:19-cv-00903-G Document 3 Filed 10/01/19 Page 1 of 1
                                  UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF OKLAHOMA

                                                                )
PATRICK ROTH                                                    )
                                                                )
                                                                )
vs.                                           Plaintiff(s)      )              19-cv-00903
                                                                      Case No. ________________
                                                                )
SERGEANT JOHN DOE (BADGE #1129), et al.                         )
                                                                )
                                                                )
                                               Defendant(s)     )

                                  REQUEST FOR ADMISSION PRO HAC VICE

      I hereby request admission to the Bar of this Court PRO HAC VICE in support of which I represent that
the answers to the following questions are complete, true and correct:

1.    Full name: Solomon M. Radner

2.    State bar membership number: Michigan: P73653 New Jersey: 283502018

3.    Business address, telephone and fax numbers:
       Excolo Law, PLLC
       26700 Lahser Rd., Suite 401
       Southfield, MI 48033
       Telephone: (866) 939-2656 Fax: (248) 436-6858

4.    List all state and federal courts or bar associations in which you are a member “in good standing” to practice
      law:
       Sixth Circuit Court of Appeals, State of Michigan, State of New Jersey, Eastern District of Michigan, Western District of
       Michigan, District of New Jersey, District of Maryland, Northern District of Ohio, Western District of Texas, and Southern
       District of Texas


5.    Have you been denied admission, disbarred, suspended from practice,                                 G Yes      ✔ No
                                                                                                                     G
      reprimanded, denied “in good standing” status, or otherwise disciplined by any
      court, bar association, grievance committee or administrative body?

6.    Have any proceedings which could lead to any such disciplinary action been                          G Yes      ✔ No
                                                                                                                     G
      instituted against you in any such bodies?
        (Please attach a statement explaining any “YES” answers to questions 5 or 6.)

7.    Are you familiar with the Federal Rules of Evidence, the Federal Rules of Civil                     ✔ Yes
                                                                                                          G          G No
      or Criminal Procedure (as applicable to this case) and the local rules of this court?

      A check for $50 should be made payable to the U.S. District Court Clerk.
         (United States Government Attorneys are exempted from paying this fee.)

      DATED this ________
                    1st   day of _____________________________.
                                 October, 2019

                                                                       /s/ Solomon M. Radner
005/rvsd 06-04                                                        Signature of Applicant
